                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RATEEK ALLAH,                            :
                                          :
           Plaintiff                      :
                                          :      CIVIL ACTION NO. 3:18-CV-1547
    v.                                    :
                                          :      (Judge Caputo)
 MS. MARTINEZ,                            :
                                          :
           Defendant                      :

                                      ORDER

      AND NOW, this 29th day of MARCH 2019, for the reasons set forth in the

Court’s memorandum of the same date, it is hereby ORDERED that:

      1.     Plaintiff’s motion for leave to file a preliminary injunction
             (ECF No. 8) is DISMISSED as moot. Plaintiff does not need
             leave of Court to file a motion.

      2.     Plaintiff’s motion for preliminary injunction (ECF No. 9) is
             DENIED.

      3.     Plaintiff’s Motion to Rule on his Preliminary Injunction (ECF
             No. 19) is DENIED as moot.



                                              /s/ A. Richard Caputo
                                              A. RICHARD CAPUTO
                                              United States District Judge
